NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELIAS OBIDI UDECHIME,                           No. 20-16824

                Plaintiff-Appellant,            D.C. No. 2:18-cv-03558-SRB-
                                                MHB
 v.

COUNTY OF MARICOPA, Municipal                   MEMORANDUM*
Corporation at County Jail; PAUL
PENZONE, Sheriff at Maricopa County,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Elias Obidi Udechime appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging Fourteenth Amendment

violations arising from his pretrial detention in the Maricopa County Lower



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Buckeye Jail. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the district court’s decision on cross-motions for summary judgment. Guatay

Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011).

We may affirm on any basis supported by the record. Enlow v. Salem-Keizer

Yellow Cab Co., Inc., 389 F.3d 802, 811 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment for defendants on

Udechime’s claims based on the conditions of his confinement in Administrative

Restrictive Housing (“ARH”) because Udechime failed to raise a genuine dispute

of material fact as to whether confinement in his cell for approximately 23 hours

per day, with one hour per day of dayroom access and four additional hours per

week of recreation time, was for the purpose of punishment. See Bell v. Wolfish,

441 U.S. 520, 540 (1979) (“Restraints that are reasonably related to the

institution’s interest in maintaining jail security do not, without more, constitute

unconstitutional punishment, even if they are discomforting . . . .”); see also Pierce

v. County of Orange, 526 F.3d 1190, 1208 (9th Cir. 2008) (affirming district court

order requiring two hours exercise per week).

      Summary judgment for defendants on Udechime’s claims based on his

placement in ARH was proper because Udechime failed to raise a genuine dispute

of material fact as to whether his placement in ARH, even if he did not consent to

it, resulted from a governmental policy or practice, or that he was denied


                                           2                                    20-16824
procedural due process as a result of a governmental policy or practice. See

Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (a suit against a government

employee in his official capacity is a suit against the government entity the

individual represents); Castro v. County of Los Angeles, 833 F.3d 1060, 1073-76

(9th Cir. 2016) (en banc) (discussing requirements to establish liability under

Monell v. Department of Social Services, 436 U.S. 658 (1978)).

      Because we affirm the grant of summary judgment, it is not necessary to

consider the denial of injunctive relief. See HWE, Inc. v. JB Research, Inc., 993

F.2d 694, 696 (9th Cir. 1993) (denial of preliminary injunction is rendered moot by

affirming grant of summary judgment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       20-16824